            Case MDL No. 2997 Document 7-1 Filed 03/10/21 Page 1 of 1

Garces, et al. v. Gerber Products Co., et al.
N.D. Ill., Case No. 1:21-cv-00719
Parties Represented:
Plaintiff Aileen Garces
Plaintiff Edelin Altuve
Plaintiff Jenny Anderson
Plaintiff Carrie Ashbourne
Plaintiff Ashlee Campion
Plaintiff Jessica Conner
Plaintiff Brandy Daniels
Plaintiff Diego Galeana
Plaintiff April Gillens
Plaintiff Jandrea Glenn
Plaintiff Elizabeth Hall
Plaintiff Amber Hogan
Plaintiff Savanna Jarrell
Plaintiff Laszlo Kovacs
Plaintiff Cori Lau
Plaintiff Michelle Lyles
Plaintiff Shalaya Martin
Plaintiff Christina Martinson
Plaintiff Melissa Mejia
Plaintiff Chey’na Micciche
Plaintiff Julia Milton
Plaintiff Ashley Morgan
Plaintiff Michael Morrow
Plaintiff Stacy Musto
Plaintiff Chris Nalley
Plaintiff Gladys Okolo
Plaintiff Queen Pough
Plaintiff Cortney Powell
Plaintiff Amy Prondzinski
Plaintiff Jessica Reed
Plaintiff Soraya Santos
Plaintiff Kira Spurgeon
Plaintiff Lindsey Tarlton
Plaintiff Lidia Tilahun
Plaintiff Julia Vice
Plaintiff Damen Walton
Plaintiff Jennifer Weiss
Plaintiff Janice Wilson
